DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are moot in view of the grounds of rejection provided herein.
Furthermore, it is noted that the Applicant has decided to amend claim 1 so that it belongs to a different invention, i.e., Invention II (previous claim 16) as stated in the Final Rejection Office Action filed 05/26/2022, despite the restriction as set forth in the Action. While the Examiner does not recommend amending the claims to different inventions, lest election by original presentation preclude future inventions from being examined, the Examiner reluctantly acquiesces to examination of amended claim 1, in part, due to that the prior art reference previously disclosed ‘covers’ the amended claims. The Examiner notes a claimed descriptive arrangement of the radiating element, parasitic elements, housing for vehicle, protrusions including relative relationships would be allowable, e.g., incorporating claims 10, 21-24, 27 into claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-11, 13-15, 21-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an antenna main body having a radiating element having a flat-plate shape on a first surface”. The limitation is indefinite because it is not clearly defined what the “first surface” refers to in the claim. For example, it is unclear if it is a first surface of the antenna main body which would not be definite in light of the specification, e.g., the antenna main body 30 includes the radiating element 31, the dielectric substrate 32, and the ground plate 33 and a ‘surface of the antenna main body’ would be on top of the radiating element or the ground plate or some other vague surface. It would be unclear which surface the radiating element having a flat-plate shape is on unless specifically defined to be on a surface of the dielectric substrate as is the disclosed invention, and the interpretation of the limitation for examination purposes.
Claim 1 also recites “a protrusion that extends from the antenna main body from a second surface, opposite first surface”. First, “opposite first surface” is not a complete clause of the sentences and is indefinite for grammar incorrectness. Second, “from the antenna main body from a second surface” is indefinite because with two “from” clauses, it is unclear which order the extension is occurring from. Third, the “second surface” is indefinite because it is unclear if extending from the main antenna body and extending from the second surface are the same surface or different surfaces or other surfaces. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 15, 21-24, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080088510 A1 (hereinafter “Murata”).
	Claim 1 and 27: Murata teaches a patch antenna comprising: an antenna main body (e.g., see 100, 102 in FIGS. 1-2, 8-13, 15-16, 29A-29C, 36A-36B, and 600 in FIGS. 74-75) having a radiating element (e.g., see 102 in FIGS. 1-2, 8-13, 15-16, 29A-29C, 36A-36B, and 687 in FIGS. 74-75) having a flat-plate shape on a first surface (as shown); and a parasitic element (e.g., see 104, 106 in FIGS. 1-2, 8, 10, 29A-29C; see 130, 132 in FIG. 9, 36A-36B; see 104, 106, 130, 132 in FIG. 13, 15, 16; see parasitics on 600 in FIGS. 74-75) provided at a position spaced away from the radiating element in planar view in which the radiating element is seen from a direction perpendicular to a plate surface of the radiating element (as shown); and a protrusion (e.g., as best understood, see 116, 118, 115, 122 elements in FIGS. 2, 19B, 21B, 32A, 33A, 34A, or alternatively see any one of 684, 692, i.e., 682 further included in the main antenna body) that extends from the antenna main body from a second surface, opposite first surface;
	wherein the parasitic element is spaced away from the radiating element between 0.25 to 0.51 times a maximum length of the radiating element in the planar view (e.g., see Para. 139-140, FIG. 5; e.g., see Para. 168-169).
	Claim 2: Murata teaches wherein a longitudinal direction of the parasitic element is oriented along a direction of a line segment connecting a center of the radiating element and a feeding point (e.g., see 108) in the planar view (e.g., see FIGS. 9, 13, 15-16, 36A-36B).
	Claim 3: Murata teaches wherein a longitudinal length of the parasitic element is 0.52 times or more than a maximum length of the radiating element in the planar view (e.g., see Para. 121, 205).
	Claim 5: Murata teaches wherein the parasitic element is provided on a same surface of a dielectric body (e.g., see 100) as the radiating element.
Claim 8: Murata teaches wherein a pair of the parasitic elements is provided on opposite sides of the radiating element (e.g., as shown in figures).
Claim 15: Murata teaches wherein the pair of the parasitic element has the same length in a longitudinal direction (e.g., as shown in figures, also see Para. 126).
Claim 21: Murata teaches the patch antenna according to claim 1, wherein the protrusion is conductive (e.g., see Para. 293).  
Claim 22: Murata teaches the patch antenna according to claim 1, wherein the protrusion overlaps spacing between the radiating element and the parasitic element in the planar view (e.g., wherein protrusions are 115, 116 are between 102 and 106, 104). 
Claim 23: Murata teaches the patch antenna according to claim 1, further comprising a housing (e.g., see FIGS. 74-75 having housing including 602, 706, 690) forming an accommodation space in which the antenna main body and the parasitic element are accommodated (housing accommodating as shown), wherein the housing has the protrusion protruding from a bottom portion of the housing toward the accommodation space (e.g., 684 protruding from bottom), the antenna main body being placed on the protrusion (as shown).  
Claim 24: Murata teaches the patch antenna according to claim 23, wherein a pair of the parasitic elements is provided on opposite sides of the radiating element (as shown).  
Claim 26: Murata teaches the patch antenna according to claim 1, further comprising a housing, wherein the parasitic element is provided on an inner surface of the housing (e.g., wherein a housing includes 100).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080088510 A1 (hereinafter “Murata”).
Claim 4 and 11: Murata does not explicitly teach wherein a longitudinal length of the parasitic element is 0.89 times or less than a maximum length of the radiating element in the planar view.
However Murata teaches that the parasitic elements have “almost” the same dimensions as the radiating element and that they may vary within the possible arrangement range based on the wavelength (e.g., see Para. 121) recognizing that the length is a result-effective variable for the desired wavelength of coupling to the parasitic element. In addition Murata teaches that it is possible to make the parasitic element larger and smaller than the radiating element (e.g., see Paras. 205, FIGS. 29A-29C). 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to achieve an optimal longitudinal length of the parasitic element is 0.89 times or less than a maximum length of the radiating element through experimentation since Murata recognizes that the length is a result-effective variable for the desired wavelength of coupling to the parasitic element and a skilled artisan would be motivated to achieve a slightly larger or smaller wavelength as suggested by Murata to increase the bandwidth of the frequency of the antenna arrangement near the wavelength of the radiating element.

Claim 7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of JP2002158534A (with English translation of description attached) (hereinafter “Takashi”).
Claim 7 and 13: Murata does not explicitly teach wherein a different between a height Hp of a top face of the parasitic element and a height Hr of a top face of the radiating element satisfies 0 <= Hp-Hr < α x 0.05, where α is a maximum length of the radiating element in the planar view.  
However Takashi teaches a patch antenna comprising: a radiating element (e.g., see 3 in FIGS. 3-8) having a flat-plate shape; and a parasitic element (e.g., see 4) provided at a position spaced away from the radiating element in planar view in which the radiating element is seen from a direction perpendicular to a plate surface of the radiating element (as shown), wherein a difference between a height Hp of a top face of the parasitic element and a height Hr of a top face of the radiating element satisfies 0 Hp - Hr < α x 0.17, where a is a maximum length of the radiating element in the planar view (e.g., h2-h1 / sqrt (2 w1) = .18). Furthermore Takashi teaches the height is a result effective variable for the effect of increase in the gain in the side direction.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to achieve a value of 0.05 to satisfy the claimed condition by optimizing the height of the difference between the parasitic element and the radiating element through routine experimentation since Takashi teaches that the height is a result-effective variable to adjust the effect of increase the gain in the side direction and a skilled artist would be motivated to adjust the gain in the side direction of the radiating element to optimize the beamwidth and radiating directions of the antenna.
Claim 14: Murata teaches wherein a pair of the parasitic elements is provided on opposite sides of the radiating element (e.g., as shown in figures).

Claim 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of US 5576718 (hereinafter “Buralli”).
	Claim 9 and 25: Murata does not explicitly teach wherein the pair of parasitic elements includes a first parasitic element, and a second parasitic element which length in a longitudinal direction is longer than the first parasitic element.
However, Buralli teaches a patch antenna comprising: a radiating element (e.g., see 2 in FIG. 1) having a flat-plate shape; and a parasitic element (e.g., see 1, 3) provided at a position spaced away from the radiating element in planar view in which the radiating element is seen from a direction perpendicular to a plate surface of the radiating element (as shown); wherein the pair of parasitic elements includes a first parasitic element (e.g., see L3), and a second parasitic element (e.g., see L1) which length in a longitudinal direction is longer than the first parasitic element (e.g., see L3 relative to L1 length in Col. 10, Lns. 13-26).  
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the second parasitic element which has a length in a longitudinal direction that is longer than the first parasitic element of Murata as taught by Buralli in order to further implement additional bands of varying bandwidth to the added frequencies by the parasitic elements and/or provide a tilted beam radiation pattern.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of US 20150123838 A1 (hereinafter “Shi”).
	Claim 10: Murata does not teach an antenna device for a vehicle equipped with the patch antenna according to claim 1, the antenna device for the vehicle comprising: a housing installed in a predetermined orientation at a predetermined position of the vehicle; and a support adapted to support the patch antenna such that the patch antenna is used for vertically polarized waves when the housing is installed in the predetermined orientation at the predetermined position.
However Shi teaches an antenna device (e.g., see FIGS. 3-8) for a vehicle (e.g., see 10 in FIG. 1) equipped with a patch antenna (e.g., see 48), the antenna device for the vehicle comprising: a housing (e.g., see 100) installed in a predetermined orientation at a predetermined position of the vehicle (as shown); and a support (e.g., walls of the housing 100 and/or 28, 24, 20) adapted to support the patch antenna such that the patch antenna is used for vertically polarized waves when the housing is installed in the predetermined orientation at the predetermined position (e.g., see Para. 36, 48).  
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to employ the patch antenna of Murata for a system a vehicle housing as taught by Shi such that the antenna device for the vehicle comprising: a housing installed in a predetermined orientation at a predetermined position of the vehicle; and a support adapted to support the patch antenna such that the patch antenna is used for vertically polarized waves when the housing is installed in the predetermined orientation at the predetermined position is utilized as taught by Shi in order to utilize the patch antenna in a vehicle application with sending/receiving vertically polarized waves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/Examiner, Art Unit 2845